UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6618



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


SHAHBORN EMMANUEL,

                                            Defendant - Appellant.


                             No. 06-7018



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


SHAHBORN EMMANUEL,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (3:97-cr-00288)


Submitted: August 24, 2006                 Decided: August 30, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Shahborn Emmanuel, Appellant Pro Se.    Gretchen C. F. Shappert,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In   these   consolidated   appeals,   Shahborn   Emmanuel,   a

federal inmate, appeals district court orders denying his motion

for sentencing credit and denying his motion for a transcript.          We

have reviewed the record and the district court’s orders and affirm

for the reasons cited by the district court.      See United States v.

Emmanuel, No. 3:97-cr-00288-ALL (W.D.N.C. Feb. 24, 2006 & filed May

18, 2006; entered May 19, 2006).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                - 3 -